

116 S2702 RS: Integrated Energy Systems Act of 2019
U.S. Senate
2019-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 360116th CONGRESS1st SessionS. 2702IN THE SENATE OF THE UNITED STATESOctober 24, 2019Mr. Risch (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 17, 2019Reported by Ms. Murkowski, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo require the Secretary of Energy to establish an integrated energy systems research, development,
			 and demonstration program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Integrated Energy Systems Act of 2019.
		2.Integrated Energy Systems Program
 (a)DefinitionsIn this section: (1)ProgramThe term program means the Integrated Energy Systems Program established under subsection (b)(1).
 (2)SecretaryThe term Secretary means the Secretary of Energy. (b)Establishment (1)In generalThe Secretary shall establish a program within the Office of Nuclear Energy, to be known as the Integrated Energy Systems Program—
 (A)to maximize energy production and efficiency; (B)to provide reliable, competitive, and environmentally sustainable electricity to the grid;
 (C)to expand the use of emissions-reducing energy technologies into nonelectric sectors to achieve dramatic reductions in environmental emissions; and
 (D)to enable the energy infrastructure of the United States to support the quantity, variability in type, and variability in size of generation devices and smart load devices.
 (2)Program administration; partnersThe program shall be carried out by the Office of Nuclear Energy, in partnership with— (A)multiple offices of the Department of Energy, including—
 (i)the Office of Energy Efficiency and Renewable Energy; (ii)the Office of Fossil Energy;
 (iii)the Office of Electricity; and (iv)the Office of Cybersecurity, Energy Security, and Emergency Response;
 (B)National Laboratories; (C)institutions of higher education; and
 (D)the private sector. (3)Goals and milestonesThe Secretary shall establish goals and milestones for the program, including the goals of—
 (A)expanding emissions-reducing energy technologies to the transportation and industrial sectors by leveraging—
 (i)the nuclear reactor fleet of the United States; (ii)advanced nuclear;
 (iii)renewable energy; (iv)carbon capture, use, and storage; and
 (v)the energy storage resources of the United States; (B)ensuring the competitiveness of the United States in best value, emissions-reducing energy development;
 (C)modernizing energy infrastructure with emissions-reducing technology to promote— (i)grid stability;
 (ii)ramping load following; (iii)rapid start;
 (iv)intermittency; and (v)resiliency;
 (D)establishing a domestic supply chain of— (i)nuclear reactor and appurtenant equipment; and
 (ii)advanced coolants; (E)enhancing and accelerating domestic manufacturing and desalinization technologies and processes by optimally using clean energy sources; and
 (F)mitigating vulnerability to— (i)transmission congestion on the power grid;
 (ii)cyberattack; (iii)physical attack; and
 (iv)natural phenomena. (c)Research goalsResearch goals under the program shall include—
 (1)technology innovation to further the expansion of emissions-reducing energy technologies to accommodate a modern, resilient grid system by—
 (A)effectively leveraging multiple energy sources; (B)enhancing and streamlining engineering design;
 (C)carrying out process demonstrations to optimize performance; (D)addressing safety by design; and
 (E)streamlining regulatory review; (2)the most efficient use of emissions-reducing energy technologies for hydrogen production to support transportation and industrial needs;
 (3)water processing and purification to support industrial and municipal potable and cooling water needs;
 (4)conversion of carbon feedstock (such as coal, biomass, natural gas, and refuse waste) to higher value nonelectric commodities;
 (5)the use of carbon dioxide in nonelectric commodities; (6)advanced power cycles, extraction, and processing of complex hydrocarbons to produce high-value chemicals;
 (7)more effective thermal energy use, transport, and storage; (8)the demonstration of nuclear energy delivery for—
 (A)the production of chemicals, metals, and fuels; (B)the capture, use, and storage of carbon; and
 (C)renewable integration with an integrated energy system; and (9)the development of new analysis capabilities to identify the best ways—
 (A)to leverage multiple energy sources in a given region; and (B)to quantify the benefits of integrated energy systems.
 (d)GrantsThe Secretary may award grants under the program to support the goals of the program. (e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program $50,000,000 for each of fiscal years 2020 through 2029.
	
 1.Short titleThis Act may be cited as the Integrated Energy Systems Act of 2019. 2.Integrated Energy Systems Program (a)DefinitionsIn this section:
 (1)ProgramThe term program means the Integrated Energy Systems Program established under subsection (b)(1). (2)SecretaryThe term Secretary means the Secretary of Energy.
				(b)Establishment
 (1)In generalThe Secretary shall establish a program, to be known as the Integrated Energy Systems Program— (A)to maximize energy production and efficiency;
 (B)to develop energy systems involving the integration of nuclear energy with renewable energy, fossil energy, and energy storage; and
 (C)to expand the use of emissions-reducing energy technologies into nonelectric sectors to achieve significant reductions in environmental emissions.
 (2)Program administration; partnersThe program shall be carried out by the Undersecretary of Energy, in partnership with— (A)relevant offices within the Department of Energy;
 (B)National Laboratories; (C)institutions of higher education; and
 (D)the private sector. (3)Goals and milestonesThe Secretary shall establish quantitative goals and milestones for the program.
 (c)Research areasResearch areas under the program may include— (1)technology innovation to further the expansion of emissions-reducing energy technologies to accommodate a modern, resilient grid system by—
 (A)effectively leveraging multiple energy sources; (B)enhancing and streamlining engineering design;
 (C)carrying out process demonstrations to optimize performance; and (D)streamlining regulatory review;
 (2)advanced power cycles, energy extraction, and processing of complex hydrocarbons to produce high-value chemicals;
 (3)efficient use of emissions-reducing energy technologies for hydrogen production to support transportation and industrial needs;
 (4)enhancement and acceleration of domestic manufacturing and desalinization technologies and processes by optimally using clean energy sources;
 (5)more effective thermal energy use, transport, and storage; (6)the demonstration of nuclear energy delivery for—
 (A)the production of chemicals, metals, and fuels; (B)the capture, use, and storage of carbon;
 (C)renewable integration with an integrated energy system; and (D)conversion of carbon feedstock, such as coal, biomass, natural gas, and refuse waste, to higher value nonelectric commodities;
 (7)the development of new analysis capabilities to identify the best ways— (A)to leverage multiple energy sources in a given region; and
 (B)to quantify the benefits of integrated energy systems; and (8)any other area that, as determined by the Secretary, meets the purpose and goals of the program.
 (d)GrantsThe Secretary may award grants under the program to support the goals of the program. 3.Report on duplicative programsNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report identifying any program that is duplicative of the program established under section 2(b)(1).December 17, 2019Reported with an amendment